DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-3 and 5-14 are pending.  Claims 4 and 15-20 were canceled in the Reply field 3/22/2022. Claims 1-3, 5-7, and 9-14 were amended in the Reply filed 3/22/2022.  Claims 1-3 and 5-14 are presently considered.

Election/Restrictions
Applicant’s election without traverse of Group I (original claims 1-17) and the species of Example 4 using a dimer of SEQ ID NO: 78, the disaccharide of trehalose at 600 mM, histidine buffer at 600 mM (this was previously presumed to be a typographical error, with 30 mM being the correct and intended amount as shown at ¶[00338]1), an aqueous pharmaceutical carrier, a pH of “about 7.1”, viscosity of “below 8 cPs”, surfactant of PS80 at 0.02%, and chelator of DPTA at a concentration of 0.05 mM (see, e.g., Reply filed 8/25/2021 at 8, which indicated the elected species read upon claims 1-14 and 16-17; citing Spec. filed 10/23/2019 at Table 1, ¶¶[00141], [00338], and [00340]) in the reply filed on 8/25/2021 is acknowledged.
Accordingly, it is the Examiner’s understanding that Applicant elected the group of four species disclosed at Example 4 (id.), which each comprise:
SEQ ID NO: 78;
A total protein concentration of between 10.7 mg/ml to 71.4 mg/ml (corresponding to the range of total drug products tested in 0.7 mL);
30 mM Histidine;
600 mM Trehalose (disaccharide);
0.05 mM DPTA (chelator);
0.02% PS80 (surfactant);
A pH of 7.1; and
Wherein such formulations all inherently and necessarily exhibit a viscosity below 8 cPs at all temperatures (see spec. filed 10/23//2019 at Example 4 and ¶[00340]).
Following an extensive search and examination, the elected grouping was previously deemed obvious in view of the prior art as applied below.  The amendments filed 3/22/2022 are understood to continue reading upon the originally elected species, which has been reconsidered, but again deemed obvious for reasons of record. Per MPEP § 803.02(III)(A), 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious...
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Accordingly, examination has not been extended beyond the originally elected species.
Accordingly, claims 1-3 and 5-14 have been examined. 

Priority
	The priority claim to Provisional US Application 62/500,649 filed May 3, 2017, is acknowledged.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claims 1 and 14 are representative of the pending claim scope.  Applicable claim interpretation is set forth below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
The claims are directed to products, namely pharmaceutical formulations.
The preamble term “stable” is presumed to be fully satisfied by all pharmaceutical formulations encompassed by the structural limitations set forth in the body of claim 1, which is presumed to be structurally complete.  If this is incorrect, Applicant should unambiguously identify all species that satisfy the limitations set forth in the body of claim 1 that are not “stable”; however, such admission may necessitate a rejection under 35 USC §112(a).
The phrase “which binds to myostatin” at claims 1 and 13 is understood to be functional language limiting the genus of polypeptides claimed to only those that bind to myostatin to some extent.  Notably, this genus would necessarily encompass all such sequences that “specifically binds”, “selectively binds”, and or “preferentially binds” to myostatin (see, e.g., Spec. filed 10/23/2019 at ¶¶[0067]-[0068]).
Additional claim interpretations are provided below.

Claim Objections
Claims 2-3 objected to because of the following informalities:  
Amended claim 2 is objected to because it appears grammatically incorrect.  Specifically, claim 2 recites “about 10 mg/ml and 200 mg/mL”, but is understood to refer to the range of “about 10 mg/ml to 200 mg/mL”.
Amended claim 3 is objected to because it appears grammatically incorrect.  Specifically, amended claim 3 now recites “wherein weight (w/w) ratio of the polypeptide....”, but is reasonably understood to mean “wherein the weight (w/w) ratio of the polypeptide....”.
Appropriate correction is required.

Withdrawn Claim Rejections
The rejections of claims 1-14 and 16-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, are withdrawn in part in view of the cancellation of claims 4 and 16-17, and also in view of the amendments filed 3/22/2022.  A revised rejection is provided below addressing new matters and maintaining matters pertaining to claim 8.
The rejection of claims 2, 4, and 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, are withdrawn in part in view of the cancellation of claim 4 and also in view of the amendments filed 3/22/2022. 
The rejection of claims 1-14 and 16-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, have been successfully overcome in part in view of the cancellation of claims 4 and 16-17, and also in view of the amendments filed 3/22/2022.  A revised rejection is provided below addressing the remaining issues pertaining to claim 14, which was not amended in the same manner as claims 1-3, 5-13, and 15.

New or Revised Claim Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the Reply filed 3/22/2022, claim 1 was amended to recite the indefinite range of “at least about 10 mg/ml”.  The term “at least” is quantitative and “about” is qualitative (see, e.g., Spec. filed 10/23/2019 at ¶[0039], meaning within ±10%, “e.g., ±5%”).  It is therefore prima facie unknown if the amended range is properly interpreted as (i) “at least 9 mg/ml”, (ii) “at least 10 mg/ml”, (iii) “at least 9.5 mg/ml”, etc., etc.  There exists close prior art (see prior art rejections below, incorporated herein by reference as evidence of close prior art). Such ranges are not synonymous or equivalent in scope, and an artisan would be unable to identify what constitutes the boundaries of infringement of the claimed invention (see, e.g., MPEP § 2173, § 2173.02(III)).  As noted in the MPEP, “[i]f the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate”, and therefore claim 1 is rejected.
Claim 8 recites the limitation “the histidine” at line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites and requires a “histidine buffer” which is not defined or identified as the pure substance of “histidine”, but is instead a “buffer” that may presumably comprise additional buffer components.  Accordingly, the terms “histidine” and “histidine buffer” are not identified as synonyms or equivalents, and therefore there is insufficient antecedent basis for “the histidine” at claim 8.  While it is clear that a “histidine buffer” presumably include “histidine”, it is unclear at claim 8 whether the term “the histidine” is referring to the entire “histidine buffer” of claim 1, or merely refers to a single subcomponent within the “histidine buffer” of claim 1 (i.e., the pure histidine component).  Accordingly, claim 8 is rejected for lacking antecedent basis.  
For purposes of applying prior art, unless otherwise stated, all indefinite claims are reasonably inferred to be fully satisfied by the originally elected species.
Claims 3 and 5-12 depend directly or indirectly from an indefinite base claim, and fail to resolve the indefiniteness of the base claim, and are therefore also rejected as indefinite. 
Accordingly, claims 1, 3, and 5-12 are rejected.
Response to Arguments Regarding 35 USC 112(b) Rejections
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.  Applicant addresses the maintained rejection of claim 8 at page 9 of the Reply (see, e.g., Reply filed 3/22/2022 at 9 at § V, 9 at 1st full ¶).  
Applicant alleges that the rejection is obviated by an amendment (see id), but claim 8 was not actually amended in the Reply filed 3/22/2022, and therefore the rejection is maintained with respect to claim 8.
Accordingly, claims 1, 3, and 5-12 are presently rejected under 35 USC §112(b).


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As amended in the Reply filed 3/22/2022, claim 5 depends from claim 1, but recites the same verbatim range for a disaccharide as set forth at amended claim 1.  Accordingly, claim 5 is rejected under 35 USC § 112(d) because claim 5 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Accordingly, amended claim 5 is rejected.


Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicable legal standards for determining written description are discussed at MPEP § 2163, and the methodology for determining adequacy of an original disclosure is specifically discussed at MPEP § 2163(II).  
Amended claim 14 is representative of the pending claim scope.  The applicable claim interpretation is set forth above in a separate section and is incorporated herein.
In brief, there exists an issue because the claims attempt to claim an invention using functional language that merely recites a desired result, but the original description fails to provide a structure/function relationship commensurate in scope with the desired result sufficient to inform artisans of how to avoid infringement.  Critically, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  Furthermore, per MPEP § 2163.03(V), a typical circumstance where adequate written description issues arise include wherein an original claim is not sufficiently described, such as when a claim defines an invention in functional language specifying a desired result but the disclosure fails to sufficiently identify what structure is required to perform and achieve the desired result.  
Specifically, claim 14 attempts to limit the scope of the recited “polypeptide comprising a fibronectin type III tenth (10Fn3) domain” by reciting the functional limitation requiring that the polypeptide “binds to myostatin”. 
Critically, no structure/function relationship is disclosed in the originally filed disclosure that reasonably permits an artisan to reasonably distinguish, a priori, which such peptides do or do not “bind[] to myostatin” as required by the instant claims.  The disclosure broadly identifies that such molecules are “derived from” instant SEQ ID NO: 1 (see, e.g., Spec. filed 10/23/2019 at ¶[0086]), wherein “derived from” is essentially non-limiting since dipeptides and single amino acids may be “derived from” any polypeptide via protease degradation and purification steps.  This broad disclosure is then followed by a laundry list disclosure attempting to encompass >>trillions of subgenera (see, e.g., Spec. filed 10/23/2019 at ¶¶[0087]-[00100]) (see, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996), noting that a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species).
Notably, a single embodiment of a polypeptide encompassed by the pending claims appears to have actually been reduced to practice (see, e.g., Spec. filed 10/23/2019 at ¶¶[00323]-[00344]), namely instant SEQ ID NO: 78.  Accordingly, zero variability of polypeptides capable of binding myostatin as claimed was shown on record because only the exact sequence of SEQ ID NO: 78 was tested. Accordingly, other than the exact structure of SEQ ID NO: 78, it is unknown what other polypeptide structures are sufficient to obtain a fully functional polypeptide sequence “which binds to myostatin” commensurate in scope with the claims.
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, the claim scope appears to be unlimited, and the guidance in the Specification appears to encompass >>trillions of species (see discussion above), but only a single polypeptide (SEQ ID NO: 78) was actually tested and reduced to practice. Although the MPEP does not define what constitutes a sufficient number of representative species, the Courts have indicated that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618. Similarly, the disclosure of one example of a polypeptide as required by the claimed invention does not provide sufficient disclosure to satisfy the written description requirement for the instantly claimed genus.
In the absence of a reduction to practice of a representative number of species and failure to provide an explicit structure/function relationship in the original disclosure, the written description requirement for a claimed genus may be satisfied if such knowledge was already well-established in the prior art.  Upon review of the record and prior art search, such knowledge does not appear to have been known in the prior art per the current record.  
Accordingly, no structure/function relationship is provided in the prior art or instant record fairly identifying what structures are actually sufficient to yield polypeptides that “bind[] to myostatin” in the manner required to form embodiments of the instantly claimed invention. 
Although the level of skill in the art is high, the predictability in the molecular biochemical arts is low due to the complexity of biological systems and differences between different organisms and the impacts of sequence variation upon functionality. Specifically, an artisan would not be able to predict, a priori, and in the absence of any guidance, the minimal structures required to distinguish fully functional polypeptides that “bind[] to myostatin” from polypeptides that do not “bind[] to myostatin” as claimed, because the limited examples of record are insufficient to identify functional embodiments of the broad and highly varied genus as claimed.
Accordingly, in the absence of sufficient structure/function teachings, an artisan would not reasonably conclude that Applicant possessed the full scope of the broad and highly varied genus of stable pharmaceutical formulations as instantly claimed. To the contrary, in the absence of additional examples or explanation, an artisan would reasonably conclude that Applicant did not possess the structure/function relationship necessary to create fully functional polypeptides that bind myostatin as claimed, but rather only provided evidence establishing possession of the various embodiments comprising the single peptide of instant SEQ ID NO: 78. Therefore, an artisan would reasonably appreciate that the claims “reach through” to attempt to encompass >>trillions of compositions which may only later in the future actually be invented and discovered.
Conclusion
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789). Likewise, in the instant case, the Applicants have claimed a broad and highly varied genus potentially encompassing trillions of species of polypeptides, but have failed to identify any common structure/function sufficient to create fully functional polypeptides capable of binding to myostatin commensurate in scope with the claims sufficient to evidence possession of the genus as required by 35 USC 112.  Therefore, it is unknown if the broad and highly varied genus, as claimed, encompasses trillions of distinct species of fully functional “polypeptide[s] comprising a fibronectin type III tenth (10Fn3) domain which binds to myostatin”, or if the claims encompass only the single, explicitly disclosed example reduced to practice by the Applicants. In conclusion, for the reasons discussed above, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.
Accordingly, amended claim 14 is rejected.
Response to Arguments Regarding 35 USC 112(a), Written Description Rejection
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.  Applicant addresses the maintained rejection of claim 14 at pages 9-10 of the Reply (see, e.g., Reply filed 3/22/2022 at 9-10 at § “Claim Rejections - 35 U.S.C. § 112(a)).  
It is the Examiner’s understanding that Applicant’s only argument is that such “[p]olypeptides . . . and methods for obtaining polypeptides are well-known in the art” (see id) premised upon the disclosures of four US patents totaling over 750 pages, but made without a single reference to any specific pages, paragraphs, or figures (see id).  This is therefore not persuasive because the argument amounts to a mere allegation of patentability premised upon the unsupported proposition that the merits of the rejection are addressed somewhere in over 750 pages of prior art references, wherein Applicant appears to leave it as an exercise to the Examiner to scour over all 750 pages to verify Applicant’s assertion.  Accordingly, Applicant’s argument fails to specifically and directly address the merits of the rejection.  Critically, Applicant fails to address or specifically dispute any specific fact or citation provided by the Examiner, including that only one example was reduced to practice or specifically discussed, or that the claimed genus may encompass >>trillions of undisclosed species.  Accordingly, the rejection is maintained as revised above, all revisions were necessitated by Applicant’s amendments.
Accordingly, claim 14 is presently rejected under 35 USC §112(a).


Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicable legal standards for determining written description are discussed at MPEP § 2163, and the methodology for determining adequacy of an original disclosure is specifically discussed at MPEP § 2163(II).  
Brief Summary of the Issue
Amended claims 11, 13, and 14 were amended in the Reply filed 3/22/2022.  Claims 11, 13, and 14 for the first time on record, now recite, refer, and identify that the percentages are intended to refer to percent weight/volume “(w/v)”.  No corresponding disclosure is provided by the Applicant, pertaining to surfactants, which indicate that the ranges disclosure referred specifically to “(w/v)”.
Lack of literal Support
The MPEP states that "[w]hile there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.
Here, the terms “weight/volume”, “weight over volume”, and “(w/v)” do not literally appear in the originally filed disclosure.
The ranges of “about 0.01% and 0.5% (w/v)” at claims 11 and 13, “about 0.02% (w/v)” at claim 13, and “about 0.01% and 0.5% (w/v)” at claim 15 do not literally appear in the originally filed disclosure.
Accordingly, the amended claims are not literally supported by the originally filed disclosure.
Lack of Implicit or Inherent Support
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.    As noted above, the claims are not literally supported by the originally filed disclosure.  Accordingly, the relevant issue is whether or not the new amendments and resulting claim scope is implicitly or inherently supported by the originally filed disclosure.
Per MPEP § 2163(I)(B), “[a]n amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971)”.  Here, no allegation that the amendments correct an obvious error has been made.  Furthermore, upon inspection, Examiner is unable to identify any single “obvious error” that would lead to instantly amended claim scope. Accordingly, the amendments cannot be said to merely correct an obvious error, and Applicant has not alleged that it is an obvious error.
The closest supporting disclosures are set forth in original claims 11, 13, and 14 as filed in the preliminary amendment of 10/23/2019.  However, the ranges set forth therein do not specify nor identify whether or not the disclosed ranges of surfactant are meant to be interpreted as percent “(w/v)”, percent “(w/w)”, percent “(v/v)”, etc.  The original disclosure identifies that some values refer to percent “w/w” (see, e.g., Spec. filed 10/23/2019 at ¶¶[0017], [00143], [00214]), that some values refer to percent “v/v” (see, e.g., Spec. filed 10/23/2019 at ¶¶[0316]-[00317]), and although not literally stated, some values reasonably appear to refer to percent “w/v” (see, e.g., Spec. filed 10/23/2019 at Table 4 at ¶[00324]).  However, the surfactant values are not literally, inherently, or implicitly identified.  Furthermore, because the disclosure reasonable refers to multiple components using three different conventions (i.e., percent “(w/v)”, percent “(w/w)”, and percent “(v/v)”), then it is unreasonable to assume one convention over the other in the absence of explicit guidance.
It is prudent to evaluate the prior art to evaluate if surfactants are always disclosed in terms of percent “(w/v)”.  However, the fibronectin-based scaffold arts include disclosures identifying surfactant amounts in percent “(v/v)” (see, e.g., US 20140107020 A1 at ¶[0362], referring to “0.05% v/v surfactant P20”) as well as surfactant amounts in percent “w/w” (see, e.g., US 20210169774 at ¶[0013], referring to “0.01 to 5% w/w of polysorbate 20”).  Accordingly, the fibronectin-based scaffold arts do not unambiguously adhere to a clear convention of utilizing only percent “(w/v)” in the description of surfactants.  Therefore, it cannot be reasonably assumed that the instant disclosures inherently or implicitly refer to percent “(w/v)”.
Accordingly, the amended claims are not inherently or implicitly supported by the originally filed disclosure or by some universal convention in the art.
Alleged Supporting Disclosures Identified by Applicant
In the Reply filed 3/22/2022, Applicant directs the Examiner to disclosures at ¶¶[0018], [00142], [00325], and Table 4 (see, e.g., Reply filed 3/22/2022 at 7 at § “Remarks”).  These have been reviewed but appear silent regarding the claimed ranges of surfactants.  Accordingly, the alleged supporting disclosures provided by the Applicant fail to teach, disclose, or suggest that the surfactant percent ranges are supposed to be interpreted as percent “(w/v)” rather than either percent “(w/w)” or percent “(v/v)”.  Accordingly, such disclosures fail to identify support for the amended claims.
Therefore, the disclosures provided by the Applicant fail to provide literal, implicit, or inherent support commensurate in scope with the pending claims. 
Conclusion
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).   Here, the newly added claim limitations are not inherently, implicitly, or literally supported by the originally filed disclosure.
Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572), wherein the description must describe the invention as an integrated whole (see, e.g., Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013)).
Therefore, amended claims 11, 13, and 14 are rejected.


Maintained and Revised Claim Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,933,199 B2 (Jan. 13, 2015; cited in previous action) in view of Handbook of Pharmaceutical Excipients (Handbook of Pharmaceutical Excipients, 6th Ed., Edited by Rowe et al., RPS Publishing, Pharmaceutical Press, London, UK, 2009, 917 pages, only title pages and pages 247-250, 480-481, 549-553, and 746-747 attached; hereafter “handbook”; cited in previous action) in view of US 2009/0232795 A1 (Sep. 17, 2009; cited in previous action).
	Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated herein.  Additional interpretations have been identified above under the rejections under 35 USC 112(b) and 112(d), which are also incorporated herein.  All examined claims are understood to read upon the originally elected species.  Additional claim interpretations are set forth below.
	Regarding claims 1-2, and 9, US’199 teaches and claims pharmaceutical compositions comprising instant SEQ ID NO: 78 (see, e.g., US’199 at claims 12 and 32, SEQ ID NO: 273; compare instant SEQ ID NO: 78 with US’199 at SEQ ID NO: 273, showing 100% sequence identity), which is understood to be a “the anti-myostatin adnectin” or “polypeptide comprising a fibronectin type III tenth (10Fn3) domain which binds to myostatin” as recited in the previously pending claims.  Accordingly, instant SEQ ID NO: 78 and pharmaceutical compositions comprising instant SEQ ID NO: 78 are prior art elements and therefore not points of novelty in view of the prior art of US’199.
	The prior art differs from the instantly claimed invention as follows: The primary reference does not teach or disclose a pharmaceutical formulation comprising the specific components and concentrations recited at instant claim 1.
	However, US’199 does teach, disclose, and direct artisans to pharmaceutical formulations comprising instant SEQ ID NO: 78 (i.e., prior art US’199 SEQ ID NO: 273) (see, e.g., US’199 at claims 12 and 32, SEQ ID NO: 273), and explicitly describes variations of such formulations contemplated circa 2015 (see, e.g., US’199 at col 109 at line 37 to col 111 at line 43).  Specifically, US’199 explicitly teaches and discloses that such pharmaceutical formulations could predictably and reasonably include amino acids such as “histidine”, disaccharides such as “trehalose”, chelating agents (such as EDTA), and non-ionic surfactants (see, e.g., US’199 at col 110 at line 4 to line 23).  Accordingly, the prior art of US’199 not only teaches the same polypeptide for use in pharmaceutical compositions as presently claimed (see, e.g., US’199 at claims 12 and 32, SEQ ID NO: 273), but also provides direct motivation, guidance, and direction to artisans to utilize the same polypeptide in combination with histidine, trehalose, chelating agents, and non-ionic surfactants exactly as presently claimed.   
Accordingly, the only potential source of distinction between the prior art and the instantly claimed species resides in the exact amounts and concentrations of each known prior art reagent combined together; however, as discussed below, each of the prior art excipients was already known in the prior art, already had known utility, and already had known and expected concentration ranges typically used in pharmaceutical formulations.  In view of the primary reference, an artisan would be motivated to look to the prior art to determine the typical concentrations utilized for each of the excipients taught and suggested by US’199 (see, e.g., US’199 at col 110 at line 4 to line 23).
Regarding claims 1-3, 13, and the amount of protein present, US’199 is understood to direct artisans to the full scope of all concentrations and pharmaceutical compositions within the scope of claims 12 and 32, including all compositions comprising all concentrations of SEQ ID NO: 273 in a pharmaceutical formulation, including those comprising histidine, trehalose, chelating agents, and surfactants (see, e.g., US’199 at claims 12 and 32, SEQ ID NO: 273).  In general, it was known in the protein formulation arts that protein could be present in at least a range of “about 50 mg/ml to about 200 mg/ml” (see, e.g., US’795 at ¶¶[0125], [0127], [0129], claims 24-26 directed to a composition for administration of a protein, generally).  Per MPEP § 2144.05(I), where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see, e.g., MPEP § 2144.05(I)).
Regarding claims 1, 3, 5-7, 13, and the amount of disaccharide and trehalose dihydrate present, Handbook is cited herein to establish that trehalose was known in the prior art as a freeze-drying agent and stabilizing agent (see, e.g., Handbook at 746 at §§ 1-10).  Furthermore, the usage of disaccharides and trehalose in protein stabilization formulations were exemplified and known for other proteins in the art as established by US’795.  Specifically, US’795 teaches and discloses that typical amounts of trehalose in protein formulations range from “1% to about 6% weight per volume (‘w/v’) of the formulation” (see, e.g., US’795 at ¶¶[0125], [0127], [0129], claim 24 directed to a composition for administration of a protein, generally).  Accordingly, in view of the guidance of US’199, Handbook, and US’795, an artisan would be directed to utilize trehalose and would be directed to test and evaluate at least the range of 1% to 6% weight per volume with a reasonable expectation of success.  Per MPEP § 2144.05(I), where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see, e.g., MPEP § 2144.05(I)).
Regarding claims 1, 8, 13, and the amount of histidine present, the usage of histidine in protein stabilization formulations were exemplified and known for other proteins in the art as established by US’795.  Specifically, US’795 fairly informs artisans that histidine was utilized in protein formulations at ranges of at least 5 mM to about 200 mM (see, e.g., US’795 at ¶¶[0125], [0127], [0129], claim 24 directed to a composition for administration of a protein, generally).  Accordingly, in view of the guidance of US’199 and US’795, an artisan would be directed to utilize histidine and would be specifically motivated to test and evaluate at least the ranges of 5 mM to about 200 mM of histidine with a reasonable expectation of success. Per MPEP § 2144.05(I), where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see, e.g., MPEP § 2144.05(I)).
Regarding claims 11, 13, and the presence of a surfactant of Polysorbate 80, Handbook is cited herein to establish that Polysorbate 80 was known in the prior art as a nonionic surfactant, solubilizing agent, dispersing agent, emulsifying agent, and wetting agent (see, e.g., Handbook at 549-551 at §§ 1-10), and identifies that polysorbates 80 is commonly utilized at concentrations ranging from 0.1 to 15% (see, e.g., id. at 550 at Table IV; the percent concentrations are understood to be given in % w/v format per id. at 551 at col 1 at § 10).  Similarly, US’795 further exemplifies the typical amount of polysorbates 80 commonly utilized in protein formulations, and identifies that polysorbates 80 is commonly utilized in protein formulations at “about 0.01% to about 1% w/v” (see, e.g., US’795 at ¶¶[0125], [0127], [0129], claims 24-26 directed to a composition for administration of a protein, generally). Together, Handbook and US’795 establish that Polysorbate 80 is typically used in the range of about 0.01% to 15% w/v.  Per MPEP § 2144.05(I), where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see, e.g., MPEP § 2144.05(I)).
Regarding claims 1, 10, 13, and the pH of such fibronectin type III tenth (10Fn3) compositions, the typical pH range in protein stabilization formulations were exemplified and known for other proteins in the art as established by US’795.  Specifically, US’795 fairly informs artisans that trehalose, histidine, and polysorbates 80 containing protein formulations may also have a pH in the range of “about 5.5 to about 7.5” (see, e.g., US’795 at ¶¶[0125], [0127], [0129], claims 24-26 directed to a composition for administration of a protein, generally).  Per MPEP § 2144.05(I), where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see, e.g., MPEP § 2144.05(I)).
Regarding the concentration limitations of the pending claims 1-3, 5-11, and 13, per MPEP § 2144.05(II)(A), “[g]enerally, differences in concentration . . . will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration . . . is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.  Here, the prior art of US’199 teaches, discloses, and directs artisans to pharmaceutical formulations comprising SEQ ID NO: 273 (see, e.g., US’199 at claims 12 and 32, SEQ ID NO: 273), and explicitly describes variations of such formulations contemplated circa 2015 (see, e.g., US’199 at col 109 at line 37 to col 111 at line 43), wherein such contemplated formulations may explicitly comprise histidine, trehalose, chelating agents (such as EDTA), and non-ionic surfactants such as polysorbates (i.e., TWEEN) (see, e.g., US’199 at col 110 at line 4 to line 23).  Critically, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Here, Applicant has not disclosed that the specific limitations recited in the instant claims pertaining to exact concentration ranges are for any particular purpose or solve any stated problem and the prior art teaches that the concentrations of such excipients often vary according per the protein formulation arts as identified above (see discussions regarding US’795 above), and various parameters would be expected to work in a similar and predictable fashion.  Therefore, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the protein formulation arts.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the protein formulation arts in view of the guidance provided by US’199, Handbook, and US’795 as identified in the preceding paragraph (see, e.g., MPEP § 2144.05(II)(A)).  Second, the invention is the obvious combination of prior art elements (i.e., known protein, with known excipients, within known prior art ranges typically used for each element) according to known methods (i.e., the methods of US’199) to predictably and expectedly formulate a pharmaceutical composition comprising a prior art polypeptide, which would be predictably expected to exhibit the same benefits and therapeutic applications taught and disclosed by the primary reference.  Furthermore, each component would merely perform its art-recognized function in combination (see, e.g., MPEP § 2143(I)(A), (G), MPEP § 2144.05(I)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), and here US’199 clearly discloses and claims pharmaceutical formulations comprising the instantly claimed peptide.  Furthermore, it is well within the ordinary skill in the art to make and use prior art protein formulations as taught and claimed by US’199, wherein additional components such as trehalose, histidine, polysorbates 80, and pH values are utilized within the ranges commonly utilized in the protein formulation arts as suggested by US’795 and Handbook. 
Accordingly, claims 1-3, 5-11, and 13 are rejected. 


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,933,199 B2 in view of Handbook and US 2009/0232795 A1 as applied to claims 1-3, 5-11, and 13 above, and further in view of US 2009/0060861 A1 (Mar. 5, 2009).
	Claim Interpretation: The applicable claim interpretation has been set forth in a separate section and rejections above, which are incorporated herein.  All examined claims are understood to read upon the originally elected species.  Additional claim interpretations are set forth below.
The teachings of US’199 in view of Handbook and US’795 as applied to claims 1-3, 5-11, and 13 have been set forth above, and are incorporated into the instant rejection.
The prior art of US’199 in view of Handbook and US’795 differ from instant claims 12 and 14 as follows:  Although US’199 explicitly identifies and claims pharmaceutical formulations comprising SEQ ID NO: 273 (see, e.g., US’199 at claims 12 and 32, SEQ ID NO: 273), and informs artisans that such pharmaceutical formulations could comprise chelating agents (such as EDTA) (see, e.g., US’199 at col 109 at line 37 to col 111 at line 43, col 110 at line 4 to line 23, claims 12 and 32), US’199 in view of Handbook and US’795 does not explicitly direct artisans to specifically utilize a chelator (e.g., EDTA, DTPA) at “between about 0.01 mM and about 0.5 mM”.
Regarding claims 12, 14, and the use of chelators in pharmaceutical formulations generally, US’861 pertains to stabilized polypeptide formulations and is cited herein along with Handbook to establish general ranges of chelators commonly utilized in protein formulations.  Specifically, US’861 teaches and discloses that pharmaceutical formulations may comprise chelating agents, and specifically identifies that chelating agents may be utilized at a concentration from 0.1 mg/ml to 5 mg/ml (see, e.g., US’861 at ¶¶[0057], [0060]), and notes that “The use of a chelating agent in pharmaceutical formulations is well-known to the skilled person” (see, e.g., id. at ¶[0060]).  This disclosure is in agreement with Handbook; Handbook identifies that EDTA and DTPA (a.k.a. pentetic acid) were each prior art elements, and art-recognized chelators, which were typically utilized in pharmaceutical formulations as chelating agents, stabilizing agents, and/or antimicrobial preservatives (see, e.g., Handbook at 247-250 at §§ 1-7 discussing EDTA, 480 at §§ 1-7 and Table I discussing DTPA), which is identified as typically utilized between 0.005-0.1 w/v% (see, e.g., Handbook at 247 at § 7) and 0.05% to 0.3% (see, e.g., Handbook at 247 at § 7; i.e., the art teaches at least the range of 0.005-0.3% w/v).  Per MPEP § 2144.05(I), where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see, e.g., MPEP § 2144.05(I)).
Regarding the concentration limitations regarding chelating agents at instant claims 12 and 14, per MPEP § 2144.05(II)(A), “[g]enerally, differences in concentration . . . will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration . . . is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.  Here, the prior art of US’199 teaches, discloses, and directs artisans to pharmaceutical formulations comprising SEQ ID NO: 273 (see, e.g., US’199 at claims 12 and 32, SEQ ID NO: 273), and explicitly describes variations of such formulations contemplated circa 2015 (see, e.g., US’199 at col 109 at line 37 to col 111 at line 43), wherein such contemplated formulations may explicitly comprise chelating agents (such as EDTA) (see, e.g., US’199 at col 110 at line 4 to line 23).  Critically, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Here, Applicant has not disclosed that the specific limitations recited in the instant claims pertaining to exact concentration ranges are for any particular purpose or solve any stated problem and the prior art teaches that the concentrations of such excipients often vary according per the protein formulation arts as identified above (see discussions regarding US’861 and Handbook in the preceding paragraph), and various parameters would be expected to work in the same or highly similar and predictable fashion.  Therefore, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the protein formulation arts. 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the protein formulation arts in view of the guidance provided by US’199, Handbook, US’795, and US’861 as identified in the preceding paragraph (see, e.g., MPEP § 2144.05(II)(A)).  Second, the invention is the obvious combination of prior art elements (i.e., known protein, with known excipients, within known prior art ranges typically used for each element) according to known methods (i.e., the methods of US’199) to predictably and expectedly formulate a pharmaceutical composition comprising only a prior art polypeptide and prior art excipients commonly utilized in pharmaceutical formulations; wherein such a combination would predictably and expectedly exhibit the same benefits and therapeutic applications taught and disclosed by the primary reference regarding SEQ ID NO: 273.  Furthermore, each component would merely perform its art-recognized function in combination (see, e.g., MPEP § 2143(I)(A), (G), MPEP § 2144.05(I)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), and here US’199 clearly discloses and claims pharmaceutical formulations comprising the instantly claimed peptide.  Furthermore, it is well within the ordinary skill in the art to make and use a prior art protein formulations as taught and claimed by US’199, wherein additional components such as trehalose, histidine, polysorbates 80, pH values, and chelator concentrations are each merely utilized within the typical ranges commonly utilized in the protein formulation arts as suggested by US’795, Handbook, and US’861. 
Accordingly, claims 12 and 14 are also rejected as well as claims 1-3, 5-11, and 13 for the reasons set forth above and set forth in the preceding rejections.

Response to Arguments Under 35 USC § 103
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.  Applicant addresses both maintained rejections under 35 USC 103 jointly at pages 10-15 of the Reply (see, e.g., Reply filed 3/22/2022 at 10 at § “Claim Rejections - 35 U.S.C. § 103” to page 15 at final ¶).  Accordingly, the Applicant’s arguments have been considered as applied to both rejections and addressed jointly below.
As an initial matter, it is the Examiner’s understanding that Applicant does not dispute that all recited components in the claimed invention are prior art elements, that all recited components had known and art-recognized utility, and that the prior art taught that such components could be utilized in pharmaceutical compositions at the same or overlapping concentration ranges (see id).
It is the Examiner’s understanding that Applicant summarizes the rejections and conclusions at page 10 (see, e.g., Reply filed 3/22/2022 at 10 at 2nd and 3rd full ¶¶).  The summary is neither disputed nor dispositive of the issues.  Examiner notes that the summary does not address all issues raised by the Examiner, and directs Applicant to the rejections as maintained above.
It is the Examiner’s understanding that Applicant addresses the teachings of US’199 alone (see, e.g., Reply filed 3/22/2022 at 10 at final ¶ to 11 at penultimate ¶), the teachings of Handbook alone (see, e.g., Reply filed 3/22/2022 at 11 at final ¶ to 12 at 1st partial ¶), and the teachings of US’795 alone (see, e.g., Reply filed 3/22/2022 at 12 at 1st full ¶ to 13 at 1st partial ¶). However, none of the references have been applied alone under 35 USC 102 or 35 USC 103.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the Examiner’s understanding that Applicant is alleging that the Examiner is relying upon the general teachings of US’199 (see, e.g., Reply filed 3/22/2022 at 10 at final ¶ to 11 at penultimate ¶).  This is neither disputed nor dispositive of obviousness.  The Examiner may rely upon the teachings of the prior art for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including preferred, nonpreferred, and alternative embodiments (see id); furthermore, absent evidence to the contrary, the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)).  Here, Applicant fails to dispute that US’199 explicitly teaches and discloses that polypeptides, including instant SEQ ID NO: 78, could be predictably and expectedly formulated into pharmaceutical formulations that included amino acids such as “histidine”, disaccharides such as “trehalose”, chelating agents (such as EDTA), and non-ionic surfactants (see, e.g., US’199 at col 110 at line 4 to line 23).  Furthermore, Applicant’s arguments fail to acknowledge that the prior art considered as a whole, includes US’795, which specifically discloses a narrower subgenus of pharmaceutical compositions comprising a PCSK9-specific antagonist at ¶[0125] and ¶[0130] (where the PCSK9-specific antibody may be derived from a 10th fibronectin type III domain polypeptide as presently claimed --see, e.g., US’795 at ¶¶[0055], [0064], [0087]).
If Applicant means to suggest that a broad disclosure disclosing multiple equivalent and/or alternative components cannot render narrower formulations obvious, this is incorrect and does not reflect US Patent law (see, e.g., Reply filed 3/22/2022 at 10 at final ¶ to 11 at penultimate ¶, 12 at 1st to 2nd full ¶¶).  Rather, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art (see, e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); see also MPEP § 2143.02; see also MPEP § 2143(I)(A)).  Here, it is undisputed that all claimed elements were known in the prior art, and here the prior art explicitly teaches that such compounds could be routinely combined by known methods of formulating pharmaceuticals, with no change in the respective function of such components, and that the combination would have predictably and expectedly yielded a pharmaceutical formulation that would be predicted and expected to have the same benefits and therapeutic applications as taught and disclosed by the primary reference regarding formulations comprising the active component SEQ ID NO: 273.  Accordingly, such arguments are not persuasive because the claimed invention is the combination of only prior art elements, according to known methods, at known concentration ranges, to yield predictable results, wherein each element merely performs the same function in combination as it does separately (see, e.g., MPEP § 2141(I)(A)).
It is the Examiner’s understanding that Applicant is alleging improper hindsight (see, e.g., Reply filed 3/22/2022 at 12 at final ¶). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, all elements claimed were known in the prior art, had known utilities, and had known typical concentration ranges, and were explicitly taught for use in pharmaceutical formulations containing a 10th fibronectin type III domain polypeptide such as SEQ ID NO: 273 of the primary reference.  Therefore, no evidence of improper hindsight has been identified on record by Applicant.
It is the Examiner’s understanding that Applicant is alleging that the rejection is based upon improper “picking and choosing” (see, e.g., Reply filed 3/22/2022 at 12 at final ¶ to 13 at 1st partial ¶; see also Reply filed 3/22/2022 at 10 at final ¶ to 11 at penultimate ¶, 12 at 1st to 2nd full ¶¶); therefore it is the Examiner’s understanding that Applicant is suggesting that the mere existence of multiple alternatives species of excipients is sufficient to render the selection of particular species of excipients, known in the prior art, non-obvious.  Such arguments do not correctly reflect US patent law as follows.  Merely identifying the existence of additional prior art compounds, usable as alternatives, does not establish lack of predictability or evidence the existence of unexpected results. MPEP §§ 2123(I)-(II) identify that the mere existence and disclosure of multiple embodiments do not constitute a “teaching away” from a broader disclosure or non-preferred embodiments (see also MPEP §§ 2143(I)).  Likewise, the courts have previously noted that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." (see, e.g., Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945), at 335), and did not recite an exception if the “list” was very long (see id.).  This is reasonable because if each of the alternatives merely perform an art-recognized function in the absence of any unexpected results, then the outcome remains predictable and expected, regardless of the total number of alternatives.  Furthermore, the court in In re Gee (In re Gee, 614 Fed. Appx 495 (Fed. Cir. 2015), Court Opinion) explicitly considered highly similar arguments:
Gee argues that the Board erred because, although the prior art discloses the use of coffee grounds and honey individually to treat a virus, none of the prior art discloses the use of a combination of coffee grounds and honey to treat a virus. Gee further contends that the Board's sole reason for combining coffee grounds and honey was that both have been used in the past to treat viral infections; Gee argues, however, that the Board's reasoning is insufficient where, as here, the universe of possible combinations is large and there is no indication in the prior art as to which of the possible combinations are likely to be successful
In re Gee, 614 Fed. Appx. 495, 497, 2015 BL 179568, 2 (Fed. Cir. 2015).
However, such arguments alleging the existence of a large “universe of possible combinations” was not found persuasive because 
"[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 , 417 , 127 S. Ct. 1727 , 167 L. Ed. 2d 705 (2007) (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273 , 282 , 96 S. Ct. 1532 , 47 L. Ed. 2d 784 (1976)). Gee does not dispute that the prior art teaches the individual use of coffee grounds and honey to treat viral infections
In re Gee, 614 Fed. Appx. 495, 498, 2015 BL 179568, 3 (Fed. Cir. 2015).
Therefore, the court reaffirmed that the mere existence of a large “universe of possible combinations” was insufficient to rebut a determination of obviousness.  Accordingly, such arguments are not persuasive because, absent unexpected results or evidence of lack of predictability, all such alternatives would likewise be obvious per MPEP § 2143(I)(A), since such alternatives amount to a combination of prior art components arranged according to known methods to yield predictable results, because each prior art element merely performs the same function in combination as it does separately (see, e.g., MPEP § 2143(I)(A)).
	It is the Examiner’s understanding that Applicant is arguing that the invention is not obvious under an “obvious to try” rationale (see, e.g., Reply filed 3/22/2022 at 13 at 1st full ¶).  This is neither disputed nor dispositive of obviousness in the present case, because obviousness may be established via any one of multiple exemplary rationales such as those set forth at MPEP §§ 2143(I)(A)-(G).  Notably, an “obvious to try” rationale is identified and explained at MPEP § 2143(I)(E), but this rationale has not been applied or relied upon in the instant case.  Rather, the “exemplary rationale[]” identified at MPEP § 2143(I), which was relied upon by the Examiner to establish obviousness in the instant case is MPEP § 2143(I)(A), which was unambiguously and explicitly recited in the rejection statement. Notably, Applicant fails to dispute the elements of MPEP § 2143(I)(A), and therefore the claimed invention remains obvious because it is the combination of prior art elements, according to known methods, and the combination yields only predicted and expected results (see, e.g., MPEP § 2143(I)(A)).
	Applicant attempts to liken the instant case to Leo Pharmaceutical Products, Ltd v. Rea (see, e.g., Reply filed 3/22/2022 at 13 at 2nd full ¶).  This is not persuasive because the holding of Leo Pharmaceutical turned upon an incorrectly construed claim term (i.e., “storage stable”) (see, e.g., Leo Pharm. Prods., Ltd. v. Rea, 726 F.3d 1346 at 1349 and 1352, 107 U.S.P.Q.2d 1943 at 1945 and 1948 (Fed. Cir. 2013)), wherein the Court noted that not all prior art formulations satisfied the limitation required by the misconstrued claim term (see 726 F.3d at 1349, 107 U.S.P.Q.2d at 1945), and wherein the court acknowledged unexpected results (see 726 F.3d at 1352, 107 U.S.P.Q.2d at 1948).  Therefore, Leo Pharmaceutical is unlike the present case because there is no allegation of any misconstrued claim term and no unexpected results.  Accordingly, Applicant’s reliance upon Leo Pharmaceutical is misplaced and therefore the quotes from Leo Pharmaceutical are not applicable or persuasive.  Rather, the most applicable case law given the instant fact pattern appears to be KSR, which states that "[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious" (see, e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 , 417 , 127 S. Ct. 1727 , 167 L. Ed. 2d 705 (2007)).
It is the Examiner’s understanding that Applicant is alleging lack of reasonable expectation of success (see, e.g., Reply filed 3/22/2022 at 14 at 1st full ¶).  It is well-within the ordinary skill in the art to combine known elements to form a prior art pharmaceutical formulation, and therefore it is unclear what the basis of this assertion may be, and Applicant does not elaborate.  It is the Examiner’s position that artisans can make and use polypeptide pharmaceutical formulations comprising known prior art excipients having known concentration ranges and known functions.  Furthermore, the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), and here US’199 explicitly teaches and discloses that polypeptides, including instant SEQ ID NO: 78, could be predictably and expectedly formulated into pharmaceutical formulations that included amino acids such as “histidine”, disaccharides such as “trehalose”, chelating agents (such as EDTA), and non-ionic surfactants (see, e.g., US’199 at col 110 at line 4 to line 23).  Therefore, an artisan would reasonably expect that all possible prior art formulations would predictably and expectedly exhibit the same benefits and therapeutic applications taught and disclosed by the primary reference regarding SEQ ID NO: 273.  Accordingly, there would be a reasonable expectation of success absent objective evidence to the contrary.
At pages 14-15, it is the Examiner’s understanding that Applicant is alleging the existence of “unexpected results”.  To establish “unexpected results” sufficient to rebut prima facie obviousness, an Applicant must set forth evidence commensurate in scope with the requirements of MPEP § 716.02.  Per MPEP § 716.02, “[a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected” (see, e.g., MPEP § 716.02). Accordingly, to establish unexpected results, the evidence must establish that the expected results occur to an unexpected extent (see, e.g., MPEP § 716.02(a)(I)), on the basis of statistically and practically significant evidence (see, e.g., MPEP § 716.02(b)(I)), which is fully explained (see, e.g., MPEP § 716.02(b)(II)), commensurate in scope with the claimed invention (see, e.g., MPEP § 716.02(d)), and provides a comparison of the claimed invention with the closest prior art of record (see, e.g., MPEP § 716.02(e)), wherein such evidence is set forth in the form of a Declaration (see, e.g., MPEP § 716.02(g)). Furthermore, even if evidence satisfying MPEP §§ 716.02, 716.02(a), 716.02(b), 716.02(d), 716.02(e), and 716.02(g) is set forth on record, such evidence may not be sufficient to rebut evidence supporting prima facie obviousness because the evidence of expected and unexpected results must be weighed (see, e.g., MPEP § 716.02(c)(I)) and the totality of the record considered (see, e.g., MPEP § 716.02(f)), including expected results which are evidence of obviousness (see, e.g., MPEP § 716.02(c)(II)).  In the instant case, the Applicant’s basis for alleging unexpected results is set forth at pages 14-15 of the Reply (see, e.g., Reply filed 3/22/2022 at 14 at 2nd full ¶ to 15 at final ¶).  No affidavit or declaration was filed (see, e.g., MPEP § 716.02(g)), the evidence upon which Applicant’s assertion of unexpected results is unclear (see, e.g., MPEP § 716.02(b)(II)), but is presumed to be ¶[00174] of the Specification, which corresponds almost verbatim to portions of the Reply (compare Spec. filed 10/23/2019 at ¶[00174] with Reply filed 3/22/2022 at 14 at penultimate ¶).  This is pertinent because ¶[00174] identifies that such statements are premised upon “data not shown” (see, e.g., Spec. filed 10/23/2019 at ¶[00174]).  Accordingly, “data not shown” is insufficient to satisfy the requirements of MPEP §§ 716.02, 716.02(a), 716.02(b), 716.02(d), 716.02(e), or 716.02(g).  The closest data shown appears to be set forth at Example 2 at ¶¶[00323]-[00336] in the Specification filed 10/23/2019.  However, none of the data disclosed appears to identify statistical significance, and in fact, no statistical test is identified on record; therefore, even considered in the most favorable light to the Applicant, it is unclear if any differences disclosed by the Applicant are statistically significant or if such differences are well-within the ordinary level of experimental variation (see, e.g., MPEP § 716.02(b)(I), MPEP § 716.02(b)(II)).  Accordingly, the data fails to provide any statistically significant comparison with the closest prior art (see, e.g., MPEP § 716.02(e)).  In sum, the statements set forth in the Reply (see, e.g., Reply filed 3/22/2022 at 14 at 2nd full ¶ to 15 at final ¶) are insufficient to establish unexpected results at least because (i) Applicant fails to identify any specific data of record with specificity (see MPEP § 716.02(b)(II)), (ii) Applicant failed to set forth the alleged unexpected results in the form of a declaration or affidavit (see, e.g., MPEP § 716.02(g)), (iii) Applicant failed to provide a statistically significant comparison of the claimed invention with the closest prior art of record (see, e.g., MPEP § 716.02(b)(I), MPEP § 716.02(b)(II), MPEP § 716.02(e)), and (iv) therefore, no objective evidence of unexpected results has been placed on record (see, e.g., MPEP § 716.02(a)(I), MPEP § 716.02(b)(I)) commensurate in scope with the claims (see, e.g., MPEP § 716.02(d)).  Accordingly, zero evidence of unexpected results commensurate in scope with the requirements of MPEP 716.02 have been placed on record and unambiguously identified.  Upon weighing the totality of the record (see, e.g., MPEP § 716.02(f)), the record presently weighs in favor of a determination of prima facie obviousness per MPEP § 2143(I)(A).  Therefore, all arguments premised upon the assumption that the record establishes unexpected results sufficient to rebut prima facie obvious have been fully considered but not found persuasive because no evidence of unexpected results has been placed on record at this time.
Therefore, all arguments have been fully considered, but not found persuasive. Accordingly, the rejection is maintained as revised above.  All revisions were necessitated by Applicant amendment. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 8,853,154 B2 (Oct. 7, 2014; cited in previous action) teaches and discloses instant SEQ ID NO: 78 as SEQ ID NO: 273.
	US 8,993,265 B2 (Mar. 31, 2015; cited in previous action) teaches and discloses instant SEQ ID NO: 78 as SEQ ID NO: 273.
	US 2014/0105896 (Apr. 17, 2014; cited in previous action) claims polypeptides and formulations thereof, including instant SEQ ID NO: 78 as SEQ ID NO: 273 (see, e.g., US’896 as claims 55, 58, 63, 64, 75).
US 20140206845 A1 (cited in previous action) teaches that 10 mM to 30 mM of histidine is preferred in stable protein containing preparations (see, e.g., US’845 at ¶[0039]).

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 If Applicant disagrees and insists that 600 mM was intended, Applicant is advised that the elected species comprising 600 mM of histidine would be rejected as new matter.